Citation Nr: 1828216	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-44 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to January 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Regarding the issue of service connection for a lumbar spine disability, the Veteran contends that the disability is etiologically related to being struck by a motor vehicle during service.  January 1955 service medical records note non-specific back pain.  VA medical records show a current diagnosis of degenerative joint disease of the lumbar spine.  The Veteran has not been afforded a VA examination regarding the lumbar spine.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is necessary to obtain a VA examination.

Regarding the issue of an increased rating for asbestosis, the Veteran was provided a VA examination for respiratory conditions in May 2015.  While, generally, the mere passage of time is not a sufficient basis for a new examination, subsequent medical records indicate that the Veteran's asbestosis may have worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, at the May 2015 VA examination, pulmonary function testing found a forced vital capacity (FVC) of 110 percent predicted.  July 2015 private medical records show a FVC of 65 percent predicted.  Therefore, remand is necessary to obtain an examination to determine the current severity of the Veteran's asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's asbestosis.  The examiner must review the claims file and should note that review in the report.  Any necessary testing, to include pulmonary function testing, should be conducted.  

The examiner should provide FEV-1 percentage of predicted value, the ration of FEV-1/FVC in percentage, and the DLCO (SB) percentage of predicted value.  The examiner should state the maximum exercise capacity in ml/kg/min oxygen consumption.  The examiner should state whether the evidence shows cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (on echo or cardiac catheterization), or episodes of acute respiratory failure.  The examiner should state whether or not the Veteran requires outpatient oxygen therapy.  The examiner should state whether or not the Veteran has multiple respiratory disabilities.  The examiner should also discuss if there is a plural density present, the cause of the plural density, and what impact, if any, it has on the Veteran's functional abilities.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed. 

Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability was incurred or aggravated as a result of active service.  The examiner should address the Veteran's contention that he was struck by a motor vehicle during service.  

A complete rationale must be given for all opinions and conclusions.

4.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
	A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




